Exhibit 10.2
CONSULTING AGREEMENT
This Consulting Agreement (this “Agreement”) is made as of February 1, 2009 by
and between XENONICS HOLDINGS, INC., A Nevada corporation (“Company”), and Larry
Curfiss (“Consultant”), and supercedes the Consulting Agreement between the
parties made as of June 4, 2008.
1. Consulting Arrangement. The Company shall employ Consultant, and Consultant
shall serve the Company as a Consultant.
2. Duties. Consultant shall serve as a member of the Company’s Executive
Committee. Consultant will be responsible for marketing and sales of the
Company’s products.
3. Term. The term of the Agreement shall be for twenty-four (24) months
commencing February 1, 2009 and ending on January 31, 2011. This Agreement may
be terminated by either party upon thirty (30) days’ written notice.
4. Compensation. The Company shall pay to Consultant $15,000 per month during
the term of this Agreement. In addition, the Company shall grant Consultant
five-year options to purchase 125,000 shares of the Company’s common stock,
exercisable at $.73 per share. Such options shall vest only if: (i) the gross
revenues of the Company exceed $20 million for the 2009 fiscal year; (ii) the
Company shows a net profit of at least $500,000 for such fiscal year; and (iii)
Consultant is performing services under this Agreement on September 30, 2009.
5.  Expenses. All travel, entertainment and other reasonable business expenses
incident to the rendering of services by Consultant hereunder will be promptly
paid or reimbursed by the Company subject to the submission being in accordance
with the Company’s policies in effect from time to time.
6. Non-Disclosure. Consultant will not at any time after the date of this
Agreement divulge, furnish, or make accessible to anyone (other than in the
regular course of business of the Company) any knowledge or information with
respect to confidential or secret processes, inventions, discoveries,
improvements, formulas, plans, material, devices, or ideas or other know how,
whether patentable or not, with respect to any confidential or secret
engineering, development or research work or with respect to any confidential or
secret engineering, development or research work or with respect to any other
confidential or secret aspect of the business of the Company.
7. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be one and the same instrument.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

            XENONICS HOLDINGS, INC.
      By:   /s/ Alan P. Magerman         Alan P. Magerman, Chairman             
  CONSULTANT
      /s/Larry Curfiss       Larry Curfiss           

 

2